Hoffman, J.,
severely censured the proceedings of the
defendant, and then stated that he was not prepared to say *319that the defendant’s oath concluded him as to the value, although a celebrated judge, in England, had so held at Nisi Prius. That he would, however, leave it to the jury to fix the price from the evidence in the case, if any could be found on which they could rely. He, however, would strongly recommend them to take the defendant’s oath, in this case, as the true estimate.(1)
The jury, after many hours absence, were discharged, not being able to agree.
Logan and Anthon, for plaintiff.
Gutting and Russell, for defendant.

 Champlin v. Buller, 18 Johns. 168; Ring et al. v. Franklin, 2 Halk, 9; Weston v. Penniman, 1 Mason, 306.